ORDER
PER CURIAM.
Darryl Sanders (Defendant) appeals from the trial court’s judgment and sentence entered after a jury verdict finding him guilty of selling a controlled substance in violation of Section 195 .211 RSMo 1994. The trial court sentenced Defendant as a prior offender to fifteen years imprisonment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. Further, there is sufficient evidence from which a reasonable jury might have found Defendant guilty beyond a reasonable doubt. State v. Clay, 975 S.W.2d 121, 139 (Mo. banc 1998), cert. denied, 525 U.S. 1085, 119 S.Ct. 834, 142 L.Ed.2d 690 (1999). An extended opinion would have no jurisprudential purpose. We affirm the judgment pursuant to Rule 30.25(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).